— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: There is substantial evidence to support respondent’s determination that petitioner illegally stored cyanide wastes (see Matter of 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; ECL 27-0305, subd 1; 6 NYCRR 360.2). Although petitioner was specifically directed on April 20, 1979 not to “accept, store, transport or dispose of any wastes significantly contaminated with cyanides or cyanide compounds”, inspections of petitioner’s facility on June 4, 1981 and September 23, 1981 revealed that petitioner was storing cyanide wastes. Indeed, during each inspection petitioner’s president pointed out a number of barrels of cyanide on the premises. The $10,000 civil penalty imposed was not so disproportionate to the offense as to shock one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). We note that petitioner’s claim of a denial of due process was not raised in its pleadings or at the administrative hearing and therefore, is not properly before us for review (see Matter of Town of Candor v Flacke, 82 AD2d 951, 952). We have considered the remaining points raised by petitioner and preserved for review and have found each of them lacking in merit. (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Miller, J.) Present — Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.